Title: To James Madison from Edmund Randolph, 24 May 1783
From: Randolph, Edmund
To: Madison, James


My dear friend.
Richmond May 24. 1783.
The address of congress has at length arrived, and received the commendations to which it is so justly intitled, and some of which I should enumerate here with cordiality, did I not perceive the marks, which it bears of your pen. Dr. Lee, who came yesterday, delivered me the copy, intrusted by you to him for my use.
A nice division took place about three days ago, whether the taxes should be postponed in their collection until october or december. The majority was in favor of the latter day but was too small to furnish a decided opinion, as to the final issue. The numbers were, I believe, 53 & 50. One of the reasons against the postponing of the collection was, that the revenue from the impost could not reach congress early enough for those immediate demands of money, which their necessities daily create. This fell from an unauspicious mouth, not well addicted to the impost itself. It was answered by Mr. Henry, who remains the firm friend of this measure, that it was unavoidable, it being out of the power of the people to pay the taxes so quickly, and that his favorite scheme of the impost must supply congress from the pockets of the wealthy consumer. But there is a considerable hesitation, when the impost is urged to be irrevocable: and with some the objection can never be subdued, unless credit should be allowed for the surplus of our just quota: I find it difficult to repel the false reasoning of those, who use this language by the clear doctrine on this head: and it is now a cant phrase on the tongues of the disaffected to the impost, that we cannot rate our ability to pay by our consumption, as the other states fairly may. After all, I trust the recommendation of congress will work its way.
Œconomy is driven at by every member of the assembly: and a bill is now before the committee of the whole house for reducing the salaries of the different officers. The governor’s 1000 £ per annum keeps its ground by a majority of 5, the council have lost 100 £ per annum, & the judges have received by addition 100 £ per annum. Thus far the change has gone by shifting from the council to the judges 100 £ per annum. A bill for the reduction of the number of members of congress has miscarried. It is presumed that you will not object to remain in Philadelphia until the completion of the term, allotted for your existence by the confederation. It is the general wish, that you should continue until March 1784.
Our ports are fully open to British ships: and I am sorry to see a general ardor after those commodities which public acts have so lately proscribed. For our national reputation is too dear to be lost in the opinion of those people, who beyond the water have admired our self-denial, by a hunger and thirst after cheese and porter.
The exclusion of members of congress from seats in the legislature will, I believe, certainly take effect.
I inclose to you two sheets of the journal: the first, which I omitted to send to you last week and the third. I shall go to Wmsburg. for a week, but shall instruct George Hay to apply to the clerk, who has promised me to transcribe every thing, occurring in the day worthy of notice, and to supply my absence.
At Mr. Ambler’s request I drew a warrant the other day in your name for £300, 200 £ of which he has already remitted to you, and the balance goes on this week, as I am informed.
Adieu: for at present I can add nothing certain as to the repeal of the cession: the being wholly new to me; and I have not time this morning to satisfy myself. This is the last day of the court and they are urgent for my attendance.
